01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ21-381
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   EDWARD ABERCROMBIE                   )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offenses charged:
15
        1. Prohibited person in possession of a firearm.
16
     Date of Detention Hearing:    July 2, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21

22



     DETENTION ORDER
     PAGE -1
01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02          1.     Defendant has an extremely extensive criminal record that dates back to 1986,

03 and includes assault, escape, and federal convictions for felon in possession of a firearm,

04 possession of cocaine base with intent to distribute and carrying a firearm during and in relation

05 to a drug trafficking crime. He violated the terms of his federal supervision three times, and his

06 supervision was ultimately terminated upon request by the Probation Office. The current

07 charge involves possession of two firearms at his residence.

08          2.     Defendant poses a risk of flight on several grounds. There have been 24 warrant

09 issues for failure to appear, including multiple warrants while defendant was under federal

10 supervision. Defendant poses a risk of danger based on his pattern of criminal conduct

11 including violent offenses, and his history of drug use, gun possession and convictions for drug

12 distribution. Defendant further exhibited a pattern of deception during federal supervision

13 with both the Court and the probation office.

14          3.     There does not appear to be any condition or combination of conditions that will

15 reasonably assure the defendant’s appearance at future Court hearings while addressing the

16 danger to other persons or the community.

17      It is therefore ORDERED:

18      1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

19          General for confinement in a correction facility separate, to the extent practicable, from

20          persons awaiting or serving sentences or being held in custody pending appeal;

21      2. Defendant shall be afforded reasonable opportunity for private consultation with

22          counsel;



     DETENTION ORDER
     PAGE -2
01     3. On order of the United States or on request of an attorney for the Government, the person

02        in charge of the corrections facility in which defendant is confined shall deliver the

03        defendant to a United States Marshal for the purpose of an appearance in connection

04        with a court proceeding; and

05     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

06        for the defendant, to the United States Marshal, and to the United State Probation

07        Services Officer.

08     DATED this 2nd day of July, 2021.

09

10
                                                        A
                                                        S. KATE VAUGHAN
11                                                      United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
